DETAILED ACTION
1.	 Claims 1-2 and 4-20 (now renumbered 1-19 for issue) are allowed.

Notice of Pre-AIA  or AIA  Status
2. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
3.	The following is an examiner’s statement of reason for allowance in addition to the teaching of claims 1, 8 and 15 as a whole, closest art of record failed to teach or suggest among other thing:
“Overlay the information onto the livestream, wherein the derived information includes a type of the surgical instrument, wherein the circuit is configured to derive the information
 by detecting a staple pattern in the image frame, wherein the staple pattern is defined 
by staples deployed from a staple cartridge into tissue at the surgical site.

4.	The following is an examiner’s statement of reason for allowance in addition to the teaching of claims 4 and 11 as a whole, closest art of record failed to teach or suggest among other thing:
“derive information relevant to the surgical step from data extracted from the image frame, overlay the information onto the livestream; wherein the surgical step comprises deploying staples from a staple cartridge into tissue at the surgical site; wherein the information identifies the staple cartridge”

5.	Claims not specifically addressed are allowed because they are dependent of the allowed independent claims.
6.	Below   are references that teaches some limitations of the claims 1, 4, 8, 11 and 15, but lacks the teaching of the limitations mentioned above: 
a.	“INTERACTIVE USER INTERFACES FOR ROBOTIC MINIMALLY INVASIVE SURGICAL SYSTEMS”, US 20090036902 A1, DiMaio et al., disclosed:  
A surgical hub for use with a medical imaging device at a remote surgical site in a surgical procedure , wherein the surgical hub comprises a circuit configured to([0110], [0020] FIG. 12 is a diagrammatic physical view of a subsystem architecture for a surgical assistant workstation(SAW), wherein  a user interface 1202 of a teleoperated surgical system is connected via a communication network to a SAW):
receive a livestream of the surgical site from the medical imaging device([0058], claim 8, one or more captured camera images of the surgical site are one or more live video images captured by an endoscopic camera. An overlaid image is on, e.g., a live video image from an endoscope at the surgical sit); 
capture an image frame of a surgical step of the surgical procedure (Claim 8, the method further includes capturing one or more ultrasound images with an ultrasound sensor of the ultrasound probe, overlaying the one or more ultrasound images onto the one or more captured video images of the surgical site)
derive information relevant to the surgical step from data extracted from the image frame ([0016] FIG. 8 illustrates a perspective view of a 3D ultrasound image of an anatomic structure in a camera reference frame. DiMaio further teaches method of displaying a lesions on the cancerous structure.  The ultrasound image of an anatomic structure and a lesions on the cancerous structure can be considered   the derived information relevant to the surgical step); and
overlay the information onto the livestream (Figs. 9-10,  [0088], claim 8,  DiMaio teaches a method of capturing one or more ultrasound images with an ultrasound sensor of the ultrasound probe, overlaying the one or more ultrasound images onto the one or more captured video images of the surgical site).

b. “INTRA-OPERATIVE SYSTEM FOR IDENTIFYING AND TRACKING SURGICAL SHARP OBJECTS, INSTRUMENTS, AND SPONGES”, US 20090317002, to Dein; John Richard disclosed: 
capture an image frame of a surgical step of the surgical procedure from the livestream(Figs.13-18, [0023]-[0028], the figures illustrate an automated detection and tracking system designed to continuously track presence or absence of any particular  surgical instrument at any time during a surgical procedure). 
derive information relevant to a surgical instrument in the surgical step from data extracted from the image frame (Figs.13-18, [0023]-[0028],[0134], for Example Fig.14,( paragraph [0024]), disclosed automated detection and tracking system designed to continuously track surgical sponges, instruments and/or sharp objects which also includes a container for identification and disposal of a surgical sharp object, and Fig.18 illustrates large panel display of a real-time needle and sharp object count indicating the presence or absence of any sponge, instrument or needle/sharp object at any time during the surgical procedure)
wherein the derived information includes a type of the surgical instrument ([0134], [0165], as discussed above the system track and identify surgical sharp object. Specifically shown in FIG. 18 FIG. 18 for convenience displays data for three types of surgical items (i.e., for "sponges", "instruments" and "sharps"), the display screen can display). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.
Contact Information
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Mekonen Bekele whose telephone number is (469) 295-9077.The examiner can normally be reached on Monday -Friday from 9:00AM to 6:50 PM Eastern Time.
If attempt to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Eng, George can be reached on ((571) 272-7495.The fax phone number for the organization where the application or proceeding is assigned is 571-237-8300.  Information regarding the status of an application may be obtained from the patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. 
Status information for unpublished application is available through Privet PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have question on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217-919 (tool-free)
/MEKONEN T BEKELE/Primary Examiner, Art Unit 2699